     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 1 of 6



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia Mary U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13

14    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15                                                        STIPULATION AND ORDER TO
                            Plaintiff,                    CONTINUE SENTENCING
16
                    vs.
17                                                        [Third Request]
      FAUSTO TEXEIRA MARTINS NETO,
18
                            Defendant.
19

20
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
21
     Esq., counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant
22
     United States Attorney, counsel for the Government, that the Sentencing currently scheduled for
23
     December 21, 2020 at 11:00am, be vacated and reset to a time no sooner than a hundred twenty
24
     (120) days from December 21, 2020.
25
            This Stipulation is entered into for the following reasons:
26
                1. Counsel for the Defendant needs additional time to adequately prepare for
27
                   sentencing, and to adequately confer with the Defendant which has been rendered
28
     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 2 of 6



 1              extremely difficult, if not impossible, due to the logistical problems that have been

 2              presented with adhering to safety precautions called for by the pandemic of Covid-

 3              19. That is particularly the case here, where the defendant does not speak English

 4              fluently, and Counsel requires the assistance of only one of two Portuguese

 5              interpreters in the jurisdiction, one of whom has been unavailable, and the other

 6              who has had to take special precautions due to vulnerability to Covid-19

 7              transmission.

 8           2. The only feasible way to communicate with the Defendant, Fausto Texeira

 9              Martins, is by video, which is through the Federal Public Defender’s Office,

10              which, due to increased demand, and scarce resources, has requested that defense

11              counsel hold off and allow clients with emergencies and more urgent matters, such

12              as arraignments, detention hearings, and where applicable, evidentiary hearings

13              and trials, to take precedence. Thus, counsel for defendant has only had one video

14              meeting with the defendant since the start of the pandemic. This has not been

15              sufficient, in counsel’s estimation, to properly prepare the defendant for his

16              sentencing.

17           3. Furthermore, the defendant believes that having one or more of his family

18              members appear, (particularly his mother), and perhaps testify, at his hearing will

19              be important and mitigating for sentencing. Mr. Neto’s mother and other relatives

20              were planning to travel to Las Vegas, Nevada for Mr. Neto’s sentencing hearing.

21              However, due to the worldwide precautions taken against Covid-19, the

22              defendant’s family may not travel to the United States from Brazil. In addition,

23              Mr. Neto’s mother has contracted the coronavirus and has been in the hospital for

24              treatment. She is expected to recover.

25           4. Counsel for the Government has no objection to this continuance.

26           5. The Defendant is in custody, but does not object to a continuance.

27           6. Denial of this request for continuance could result in a miscarriage of justice.

28           7. For all the above-stated reasons, the ends of justice would best be served by a


                                                   2
     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 3 of 6



 1                  continuance of the sentencing.

 2               8. This is the third request for a continuance.

 3

 4   DATED: December 10, 2020
 5   LAW OFFICE OF TELIA U. WILLIAMS                       NICHOLAS A. TRUTANICH
                                                           UNITED STATES ATTORNEY
 6
     By:     /s/ Telia U. Williams
                                                           By:   /s/ Simon Kung
 7
           Telia U. Williams, Esq.
 8         10161 Park Run Drive, Suite 150                 Simon Kung, Esq.
                                                           Assistant United States Attorney
           Las Vegas, Nevada 89145                         501 Las Vegas Boulevard South, Suite 1100
 9         Tel.: (702) 835-6866                            Las Vegas, Nevada 89106
10         telia@telialaw.com                              Tel.: (702) 388-6336

11         Attorney for Defendant,                         Attorney for Plaintiff,
           Fausto Texeira Martins Neto                     United States
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 4 of 6



 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA

 5                                                         ORDER
                             Plaintiff,
 6
                     vs.
 7
      FAUSTO TEXEIRA MARTINS NETO,
 8
                             Defendant.
 9

10                                         FINDINGS OF FACT

11          Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
12   that the Stipulation by, between, and among the United States, and defendant Fausto Texeira
13
     Martins Neto, is entered into for the following reasons:
14

15                  1. Counsel for the Defendant needs additional time to adequately prepare for

16                      sentencing, and to adequately confer with the Defendant which has been

17                      rendered extremely difficult, if not impossible, due to the logistical problems

18                      that have been presented with adhering to safety precautions called for by the

19                      pandemic of Covid-19. That is particularly the case here, where the defendant

20                      does not speak English fluently, and Counsel requires the assistance of only

21                      one of two Portuguese interpreters in the jurisdiction, one of whom has been

22                      unavailable, and the other who has had to take special precautions due to

23                      vulnerability to Covid-19 transmission.

24                  2. The only feasible way to communicate with the Defendant, Fausto Texeira

25                      Martins, is by video, which is through the Federal Public Defender’s Office,

26                      which, due to increased demand, and scarce resources, has requested that

27                      defense counsel hold off and allow clients with emergencies and more urgent

28                      matters, such as arraignments, detention hearings, and where applicable,


                                                      4
     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 5 of 6



 1                         evidentiary hearings and trials, to take precedence. Thus, counsel for

 2                         defendant has only had one video meeting with the defendant since the start of

 3                         the pandemic. This has not been sufficient, in counsel’s estimation, to

 4                         properly prepare the defendant for his sentencing.

 5                  3. Furthermore, the defendant believes that having one or more of his family

 6                         members appear, (particularly his mother), and perhaps testify, at his hearing

 7                         will be important and mitigating for sentencing. Mr. Neto’s mother and other

 8                         relatives were planning to travel to Las Vegas, Nevada for Mr. Neto’s

 9                         sentencing hearing. However, due to the worldwide precautions taken against

10                         Covid-19, the defendant’s family may not travel to the United States from

11                         Brazil. In addition, Mr. Neto’s mother reportedly has contracted the

12                         coronavirus and has been in the hospital for treatment.

13                  4. Counsel for the Government has no objection to this continuance.

14                  5. The Defendant is in custody, but has no objection to this continuance.

15                  6. Denial of this request for continuance could result in a miscarriage of justice.

16                  7. For all the above-stated reasons, the ends of justice would best be served by a

17                         continuance of the sentencing hearing.

18                  8. Counsel for Mr. Neto has requested a continuance of one hundred twenty (120)

19                         days after the currently scheduled sentencing date.

20                  9. This is the third request for a continuance.

21
                                            CONCLUSIONS OF LAW
22

23          Denial of this request for continuance would deny counsel for the Defendant, Fausto

24   Texeira Martins Neto, sufficient opportunity to confer with Mr. Neto, and adequately to prepare

25   for his sentencing.
26
            As such, denial of this request for continuance could result in a miscarriage of justice.
27

28


                                                         5
     Case 2:17-cr-00001-JAD-DJA Document 721 Filed 12/16/20 Page 6 of 6



 1                                               ORDER

 2          IT IS HEREBY ORDERED that the sentencing currently scheduled for December
 3   21, 2020 at 11:00am, be continued to April 26, 2021, at 11:00 a.m.
 4
            DATED this 16th day of December, 2020.
 5

 6                                                       ______________________________ _____
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     6
